Opinion by
Williams, J.,
This was an action to recover a real estate broker’s commission.
, Defendant was the owner of certain real estate which was sold to the Knights of Malta by plaintiffs for $6,500.
Plaintiffs’ evidence was that defendant had agreed to pay the usual broker’s commission of three per cent. *348Defendant denied this and testified that he dealt with plaintiffs as agents of the Knights of Malta and the agreement was that the $6,500 was to be net. The jury found for plaintiffs. From the judgment entered on the verdict we have this appeal.
There is no merit in the first assignment as there was other testimony of the usual commission in evidence without objection at the time the evidence objected to was admitted.
There is no reversible error in the charge. The jury were properly told they might find for plaintiffs if an agreement to pay the commission had been made with the knowledge of the fact that plaintiffs represented vendee: Mitchell v. Schreiner, 43 Pa. Superior Ct. 633.
The judgment is affirmed.